Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: although the claim ends with a period, the claim does not appear complete.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noda et al. (US 20160313800 A1)
Regarding claim 1, Noda et al. discloses a method performed by one or more computers comprising processing hardware and storage hardware (information processing device 100, paras. 0042-0043, figure 2), the method comprising:
generating and displaying renderings of a mixed reality scene comprised of a model of a three-dimensional (3D) space (see figure 6B with representative icons and shapes of content, para. 0058), a viewpoint having a view location and a view direction in the 3D space, and a surface in the 3D space that has concave 3D curvature facing the viewpoint (curved plane 240, para. 0056 and see at least figures 3, 4, 5A, 5B, 6A, 6B), wherein the view direction is steered according to rotation inputs controlled by a user (user U operates the objects 220 
accessing a set of data items comprising respective values and respective graphic representations configured to be included in the displayed renderings of the mixed reality scene (para. 0030);
arranging the graphic representations of the data items on the surface according to the respective values such that each data item's graphic representation is placed on the surface based at least in part on its respective value, the arranging comprising displaying the data items in a rectilinear pattern such that distances of the data items from the reference line vary according to the respective values of the data items (the virtual distance D from the reference point 230 to each object 220 can be a preset value. Alternatively, for example, a function of adjusting the virtual distance. D in accordance with the length of an arm of the user U can be provided. As a further alternative, the virtual distance D can be adjusted based on the position, size, or the like of the user U, para. 0061); and
generating the renderings, according to the view location and the view direction, of the graphic representations arranged on the surface (the movement M of the body of the user U can be acquired by the acquisition section 110 based on the horizontal direction, the vertical direction, and the depth direction seen from the user U, para. 0037).

Regarding claim 3, Noda et al. discloses the method according to claim 2, further wherein reference line is kept horizontal as the view direction changes (see figures 3, 4, 5A, 5B, 6A, 6B).
Regarding claim 4, Noda et al. discloses the method according to claim 1, further comprising applying a map to the values to map the data items to locations on the surface, wherein the map aligns items in rows parallel to the reference line (see figures 3 and 7).
Regarding claim 5, Noda et al. discloses the method according to claim 1, wherein the graphic representations are arranged on the surface according to the values such that graphic representations of data items with different values differ in their distance from the reference line (Note that the virtual distance D from the reference point 230 to each object 220 can be a preset value. Alternatively, for example, a function of adjusting the virtual distance. D in accordance with the length of an arm of the user U can be provided. As a further alternative, the virtual distance D can be adjusted based on the position, size, or the like of the user U, para. 0061).
Regarding claim 6, Noda et al. discloses the method according to claim 5, wherein the graphic representations are arranged such that data items with same values are arranged parallel to the reference line (the virtual distance D from the reference point 230 to each object 220 can be a preset value. Alternatively, for example, a function of adjusting the virtual distance. D in accordance with the length of an arm of the user U can be provided. As a further 
Regarding claim 7, Noda et al. discloses the method according to claim 1, wherein the reference comprises a reference point where a ray projected from the view location in the view direction intersects the surface (see figures 3, 4, 5A, 5B, 6A, 6B).

Regarding claim 8, Noda et al. discloses a computing device (information processing device 100, paras. 0042-0043, figure 2) comprising: 
processing hardware (para. 0049); 
a display device (display screen 200); and
storage hardware storing information to enable the processing hardware to perform a process, the process comprising:
modeling a 3D space including a viewpoint and graphic items (see figure 6B with representative icons and shapes of content, para. 0058), wherein the viewpoint has a user-controllable direction from the viewpoint (user U operates the objects 220 displayed on the display screen 200 through the movement M of the body part P1. Although a hand is shown as the body part P1 herein, the body part P1 can be another body part of the user U such as a left hand, elbow, shoulder, face, knee, or foot. The movement M of the body of the user U is acquired by the acquisition section 110 of the information processing device 100. At this time, the acquisition section 110 can acquire the movement M of the body of the user U by regarding the horizontal direction, the vertical direction, and the depth direction seen from the user U as the x-axis, the y-axis, and the z-axis, para. 0026), the graphic items having respective values of a parameter (the virtual distance D from the reference point 230 to each object 220 can be a preset value. Alternatively, for example, a function of adjusting the virtual distance. D in accordance with the length of an arm of the user U can be provided. As a further alternative, the 
arranging the graphic items in the 3D space to form a 3D shape that is concave with respect to the viewpoint, wherein the graphic items are aligned in a radial pattern relative to each other according to their respective values, wherein the radial pattern includes a reference point, and wherein the radial pattern is formed by setting distances of the graphic items from the reference point according to the values of the graphic items, respectively (the virtual distance D from the reference point 230 to each object 220 can be a preset value. Alternatively, for example, a function of adjusting the virtual distance. D in accordance with the length of an arm of the user U can be provided. As a further alternative, the virtual distance D can be adjusted based on the position, size, or the like of the user U, para. 0061), and .
Regarding claim 9, Noda et al. discloses the computing device according to claim 8, wherein the values comprise respective scores, and wherein the distances vary based at least in part on the scores so that higher scores are further away from the reference point (the virtual distance D from the reference point 230 to each object 220 can be a preset value. Alternatively, for example, a function of adjusting the virtual distance. D in accordance with the length of an arm of the user U can be provided. As a further alternative, the virtual distance D can be adjusted based on the position, size, or the like of the user U, para. 0061).
Regarding claim 10, Noda et al. discloses the computing device according to claim 9, wherein the radial pattern is maintained in a horizontal alignment as the view direction changes (see figures 3, 4, 5A, 5B, 6A, 6B).
Regarding claim 11, Noda et al. discloses the computing device according to claim 8, the process further comprising responding to setting of a selection criteria of the graphic items by selecting the graphic items to match the selection criteria (the acquisition section 110 can, in order to acquire an operation such as selection of the object 220 by the user U, acquire the 
Regarding claim 12, Noda et al. discloses the computing device according to claim 11, wherein the selection criteria is set in response to a user interaction directed to one of the graphic items (the acquisition section 110 can, in order to acquire an operation such as selection of the object 220 by the user U, acquire the state of the body part P1 such as, for example, whether the hand is clenched or not, para. 0049).
Regarding claim 13, Noda et al. discloses the computing device according to claim 12, the process further comprising responding to the interaction with the one of the graphic items by moving the one of the graphic items toward the reference point (the movement M of the body of the user U can be acquired by the acquisition section 110 based on the horizontal direction, the vertical direction, and the depth direction seen from the user U, para. 0037).
Regarding claim 14, Noda et al. discloses the computing device according to claim 13, the process further comprising graphically distributing the selected graphic items from the one of the graphic items at the reference point (see figures 7 and 8).
Regarding claim 15, Noda et al. discloses the computing device according to claim 8, wherein the graphic items comprise respective images, and wherein the values correspond to respective features of the images (Although the objects 220 herein are shown as approximately plate-like icons representing content, the objects 220 are not limited thereto. For example, the objects 220 can have various shapes such as, for example, hand shaped icons representing pointers, para. 0058).
Regarding claim 16, Noda et al. discloses a computer-readable storage device storing information configured to cause a computing device to perform a process, the process comprising:
providing a mixed reality and a curved surface or a curved arrangement (curved plane 240, para. 0056 and see at least figures 3, 4, 5A, 5B, 6A, 6B), the mixed reality including a 
accessing a set of data items from an information source, the set of data items have respective parameters (para. 0030);
arranging the set of data items on the curved surface or into the curved arrangement, wherein the data items in the set are arranged on the curved surface or in the curved arrangement at respective distances from a reference point or reference line in the mixed reality, wherein the distances from the reference point or reference line vary and are determined according to the parameters (the virtual distance D from the reference point 230 to each object 220 can be a preset value. Alternatively, for example, a function of adjusting the virtual distance. D in accordance with the length of an arm of the user U can be provided. As a further alternative, the virtual distance D can be adjusted based on the position, size, or the like of the user U, para. 0061);
generating renderings of the mixed reality, including the curved surface or curved arrangement as viewed from the viewpoint (see at least figures 3, 4, 5A, 5B, 6A, 6B); and 
displaying the renderings (the movement M of the body of the user U can be acquired by the acquisition section 110 based on the horizontal direction, the vertical direction, and the depth direction seen from the user U, para. 0037).
Regarding claim 17, Noda et al. discloses the computer-readable storage device according to claim 16, wherein the reference line corresponds to a horizon line of the viewpoint, a direction of primary curvature of the curved surface, or an interactively controlled reference orientation (see figures 3, 4, 5A, 5B, 6A, 6B).
Regarding claim 18, Noda et al. discloses the computer-readable storage device according to claim 17, wherein the reference line is oriented according to the horizon line of the viewpoint, the direction of primary curvature of the curved surface, or the interactively controlled reference orientation (see figures 3, 4, 5A, 5B, 6A, 6B).

Regarding claim 20, Noda et al. discloses the computer-readable storage device according to claim 16, wherein the mixed reality comprises a three-dimensional virtual reality model (see figure 6B with representative icons and shapes of content, para. 0058).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464.  The examiner can normally be reached on Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/THOMAS J LETT/Primary Examiner, Art Unit 2677